IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 9, 2008

                                     No. 07-51465                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

MARC A. CLAMPITT; KELLEY R. CLAMPITT

                                                  Defendants - Appellants



               Appeal from the United States District Court for the
                        Western District of Texas, Austin
                                   1:07-CV-74

Before WIENER, GARZA, and BENAVIDES, Circuit Judges..
PER CURIAM:*
       Defendants-Appellants Marc A. Clampitt and Kelley R. Clampitt, husband
and wife, proceeding pro se, appeal the summary judgment rendered by the
district court, holding income taxes to be due and owing to Plaintiff-Appellee
United States of America. We affirm.
       It is obvious to this court as it surely was to the district court from the
strongly stated, fervently expressed beliefs and opinions of the pro se appellants
that they reject out of hand the positions taken by the Internal Revenue Service

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51465

(IRS) regarding their liability for United States income taxes. It is equally
obvious to this court that the pro se appellants, as taxpayers, have received all
the process to which they are due and that, in the end, the adverse rulings that
they appeal here are eminently correct, proper, and lawful. Indeed, were it not
for the fact that these appellants are pro se and thus the beneficiaries of a degree
of leniency and flexibility from this court, we might be inclined to impose
sanctions for a frivolous appeal pursuant to Federal Rules of Appellate
Procedure 38, as this appeal has no merit in fact or in law. We therefore caution
appellants to refrain from taking any further steps in this litigation that might
be deemed multiplicitous, contumacious, or otherwise frivolous, lest they incur
sanctions therefor. The judgment of the district court and all orders issued
therein are, in all respects,
AFFIRMED.




                                         2